     Case 2:20-cv-01353-TLN-KJN Document 9 Filed 10/05/20 Page 1 of 2

1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10
11   VALERIE BROOKS, individually            No. 2:20-cv-01353-TLN-KJN
12   and on behalf of all others similarly
     situated,                               ORDER GRANTING REQUEST TO
13                                           EXTEND TIME TO RESPOND TO
                     Plaintiff,              COMPLAINT
14
       v.                                    Complaint Served:      7/6/2020
15                                           Current Response Date: 10/2/2020
16   BJ’S RESTAURANTS, INC., a               New Response Date:     11/1/2020
     California corporation; and Does 1-
17   10, inclusive,                          Trial Date:     None Set
                                             District Judge: Hon. Troy L. Nunley
18                   Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-01353-TLN-KJN Document 9 Filed 10/05/20 Page 2 of 2

1          Upon considering the parties’ Stipulation and Request to Extend Time to
2    Respond to the Complaint:
3          IT IS HEREBY ORDERED THAT the deadline for Defendant BJ’s
4    Restaurants, Inc. to respond to the Complaint in this case shall be extended to
5    November 1, 2020.
6
7    Dated: October 5, 2020

8                                                  Troy L. Nunley
                                                   United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
